If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                        FOR PUBLICATION
In re MOTA, Minors.                                                     October 22, 2020
                                                                        9:05 a.m.

                                                                        No. 351830
                                                                        Lenawee Circuit Court
                                                                        Family Division
                                                                        LC No. 19-000253-NA


Before: BOONSTRA, P.J., and MARKEY and HOOD, JJ.

MARKEY, J.

        Respondent father appeals by right the trial court’s order terminating his parental rights to
his three minor children pursuant to MCL 712A.19b(3)(b)(i) (a sibling of the children suffered
sexual abuse caused by the parent’s act), (j) (reasonable likelihood that children will be harmed if
returned to parent’s home), and (k)(ix) (parent sexually abused a sibling of the children and there
is a reasonable likelihood of harm to the children if returned to parent’s care). On appeal,
respondent presents three arguments. First, he contends that the trial court erred by combining the
adjudication trial with the initial disposition hearing, resulting in one indistinguishable court
proceeding. Second, respondent argues that his attorney was ineffective for failing to object to the
trial court’s merging the adjudicative and dispositional phases of the case. Third, respondent
maintains that the trial court erred by finding that it was in the children’s best interests to terminate
respondent’s parental rights. We affirm.

                I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         In February 2019, the petitioner, the Department of Health and Human Services (DHHS),
filed a petition to remove the minor children from respondent’s care and to terminate his parental
rights. Although the minor children’s mother was listed as a respondent in the petition, she was
subsequently dismissed from the case absent any adjudication relative to her parental rights. In
the petition, the DHHS alleged that respondent had sexually abused the minor children’s half-
sister, LP, by taking photographs of her anal and vaginal areas while LP pretended to be asleep.
The petition asserted that jurisdiction was proper under MCL 712A.2(b)(1) and (2), that grounds
for termination existed under MCL 712A.19b(3)(b)(i), (j), and (k)(ix), and that termination of
respondent’s parental rights was in the children’s best interests. The trial court authorized the
petition and placed the children with their mother.



                                                  -1-
        In June 2019, the DHHS moved under MCR 3.972(C)(2) to admit statements LP had made
to her maternal grandmother, Cynthia Johnson, regarding the sexual abuse. The DHHS argued
that the statements LP made to Johnson satisfied the criteria for admissibility set forth in MCR
3.972(C)(2).1 On October 24, 2019, the trial court conducted a tender-years’ hearing under MCR
3.972(C)(2)(a). At the hearing, Johnson testified that LP was seven years old when she made
statements to Johnson concerning the acts respondent allegedly committed. When Johnson was
playfully tickling LP, she told Johnson that respondent had entered LP’s bedroom the night before
while LP was in bed. According to LP, respondent pulled down LP’s pants and underwear and
touched her buttocks. LP also told Johnson that respondent spread LP’s buttocks apart, that he
had a flashlight or a phone light that was turned on at the time, and that she believed that respondent
took photographs of her. Johnson testified that LP indicated that she was scared and did not know
what to do, so she pretended to be asleep even when respondent turned her over. LP appeared
nervous to Johnson, but Johnson believed that this was because LP did not know how Johnson
would react to LP’s assertions. Johnson noted that respondent had helped raise LP since before
she was age one and that LP referred to respondent as “dada.”

        Kevin Sellers, who was employed by the DHHS, testified that he conducted a forensic
interview of LP regarding her allegations of sexual abuse by respondent. LP informed Sellers that
she was sleeping on her back when a light woke her up. LP told Sellers that she knew that it was
respondent in her room with a light and that she pretended to be sleeping. According to LP,
respondent pulled LP’s pants and underwear down with the light still on. LP explained to Sellers
that respondent turned LP over onto her stomach and moved the light down to her buttocks area.
As she had told Johnson, LP indicated to Sellers her belief that respondent was taking photographs
of her. Sellers testified that LP informed him that respondent spread her buttocks apart and
“toward her . . . vaginal area.”

        At the conclusion of the testimony by Johnson and Sellers and following arguments by the
parties on the DHHS’s tender-years’ motion, the trial court granted the motion, allowing for the


1
    MCR 3.972(C) provides, in relevant part, as follows:
                  (2) Any statement made by a child under 10 years of age . . . regarding an
         act of . . . sexual abuse . . . may be admitted into evidence through the testimony of
         a person who heard the child make the statement as provided in this subrule.

                 (a) A statement describing such conduct may be admitted regardless of
         whether the child is available to testify or not, and is substantive evidence of the act
         or omission if the court has found, in a hearing held before trial, that the
         circumstances surrounding the giving of the statement provide adequate indicia of
         trustworthiness. This statement may be received by the court in lieu of or in addition
         to the child's testimony.

                (b) If the child has testified, a statement denying such conduct may be used
         for impeachment purposes as permitted by the rules of evidence.




                                                   -2-
admission of LP’s statements into evidence at trial. The court found that LP was under 10 years
of age when the statements were made, that the statements were sufficiently trustworthy, that LP
made the statements spontaneously, and that LP had behaved appropriately under the
circumstances. Accordingly, the criteria in MCR 3.972(C)(2) were satisfied. The trial court
further concluded that LP’s statements were made to someone she trusted, that subsequent
assertions LP made to Sellers were consistent with those made to Johnson, that there was nothing
to suggest LP had a motive to lie about the incident, and that the terminology used by LP to
describe the events was consistent with the language one would expect of a child her age.

        After the trial court granted the DHHS’s motion and a half-hour recess, the court
commenced a combined adjudication trial and dispositional hearing. Rachelle VanAken, a Special
Assault Nurse Examiner (SANE), testified that she physically examined LP around the time of the
disclosure of sexual abuse. VanAken prepared a report concerning her examination, which
included various statements LP made to VanAken. The DHHS sought to admit the SANE report
into evidence; respondent objected on the basis that the report contained information and directions
that were supposedly given to the “patient” but were actually provided to Johnson. VanAken
explained that some information and directions normally given to a patient are often given to the
patient’s caregiver when the patient is a minor. The trial court overruled respondent’s objection.

         When VanAken physically examined LP, she observed some bruises on LP’s shins, which
LP thought had been caused by bumping into something. VanAken testified that there was white
discharge between LP’s labia and hymen, a tear where LP’s labia come together posteriorly, and
a small abrasion on the outside of LP’s anus. LP reported to VanAken that her buttocks hurt “a
little.” VanAken opined that the injuries were “highly suggestive” of sexual abuse. VanAken
explained:

               Due to the fact that she was saying that he spread her apart and depending
       on the force that was used or the pressure that was put on you can actually tear that
       tissue by spreading the areas around the vaginal area if you use your hands to spread
       that open you can actually tear that tissue and the same thing can kind of happen
       with the anal area. Any force that is used to spread open the anal area can cause
       injuries.

        According to VanAken, LP told her that respondent checked LP’s buttocks with a flashlight
while she pretended to sleep. VanAken believed that LP’s version of events was consistent with
her physical injuries. Respondent raised a hearsay objection, which was overruled by the trial
court on the basis of the medical treatment or diagnosis exception to hearsay, MRE 803(4). LP
also informed VanAken about a history of domestic violence in the family home, describing
several events, including one where respondent choked the children’s mother, which resulted in
intervention by Johnson and her husband and a call to the police.

        Johnson was once again called to testify about the statements LP made to her. Johnson’s
testimony was consistent with the testimony she gave during the tender-years’ hearing, with a few
clarifications. On the basis of her discussion with LP, Johnson was unsure whether respondent
had successfully turned LP over onto her back or if he had only attempted to do so. In addition,
LP told Johnson that respondent did not put anything inside of her and had only touched her
buttocks. Johnson did not believe that the minor children were bonded with respondent because


                                                -3-
he rarely engaged in activities with the children. Whenever Johnson saw them together, the
children were playing by themselves while respondent played video games.

        Jill Heilmann, a children’s protective services worker, testified to her belief that the minor
children were likely to be harmed if returned to respondent’s care. She was concerned about
respondent’s having access to the children considering his sexual abuse of LP. Heilmann also
noted that respondent had provided very little support for the minor children. Heilmann further
expressed concern regarding the alleged domestic violence, but the trial court struck this testimony
when respondent objected on the ground that it constituted hearsay. In Heilmann’s opinion, the
minor children had a heightened need for stability and permanency due to their ages—they were
all under six years old. To the best of Heilmann’s knowledge, respondent had neither been arrested
nor charged for the alleged sexual abuse of LP.

         Heilmann testified that before proceedings were commenced, the minor children had lived
with their four older siblings, their mother, and respondent in a rental unit. At some point between
the initiation of this case and trial, the family was evicted from the rental home and the children
and their mother had moved in with Johnson and Johnson’s husband. According to Heilmann, the
children were all bonded with each other.

        The children’s mother testified that respondent moved out of their home after LP made the
allegations against respondent. She also touched on the alleged history of domestic violence,
claiming that while respondent had not physically assaulted her, he would stand in her way and
prevent her from leaving a room. The children heard some of their arguments although the
children’s mother did not intend to argue in front of them. According to the children’s mother,
respondent sometimes yelled at the children and spanked them for disciplinary purposes but never
in a way that she deemed inappropriate. She never saw respondent physically mistreat any of the
minor children. Because of the age of the youngest child, the children’s mother did not believe
that the child and respondent had bonded. But the other two children talked about respondent often
and said that they missed him. In the mother’s view, one child was having behavioral issues caused
or exacerbated by respondent’s absence. When the child was angry with the children’s mother,
the child would cry and ask for respondent.

        After the proofs were submitted, there was a power outage, so the court adjourned the
matter for the day. A week later the case was reconvened, and the trial court issued its ruling from
the bench. The trial court found a basis to exercise jurisdiction under MCL 712A.2(b)(1) and (2),
and it terminated respondent’s parental rights to the minor children. The petition had alleged
grounds for termination under MCL 712A.19b(3)(b)(i), (j), and (k)(ix), and while the court’s ruling
was a bit vague, it appeared that the court found that all three provisions had been proven by clear
and convincing evidence. The primary premise of the court’s decision was its finding that there
was “sexual abuse in this case.” The trial court concluded that the evidence even revealed some
penetration.

        In finding a basis to exercise jurisdiction and to terminate respondent’s parental rights, the
trial court determined that the minor children would be at a substantial risk of harm by respondent
for two reasons related to respondent’s sexual abuse of LP. First, there was a direct risk of
respondent’s engaging in similar conduct with his children and, second, there was a risk to the
children’s mental, physical, and emotional well-being in being raised by someone who would do


                                                 -4-
such things. The trial court also found that termination was in the minor children’s best interests
because they needed permanency, stability, and an environment safe from potential victimization.
Furthermore, the court determined that the bond between the children and respondent, while
significant, actually posed a danger to the children because they could be abused or learn negative
behaviors and a lack of impulse control. The trial court also noted that the children were safe with
their mother, who reported LP’s allegations immediately and continued to provide a good
environment for the children. Respondent appeals by right.

                                          II. ANALYSIS

   A. ADJUDICATION AND DISPOSITION IN A SINGLE COMBINED PROCEEDING

         Respondent argues that the trial court erred when it combined the adjudication trial and the
initial disposition hearing, resulting in a single indistinguishable proceeding. Respondent contends
that “the record does not reflect that a separate hearing was conducted by the trial court to
determine whether or not there was a preponderance of . . . evidence” to establish jurisdiction.
Respondent further maintains that the SANE report prepared by VanAken was inadmissible
because the medical treatment or diagnosis exception to hearsay, MRE 803(4), did not apply.
Respondent similarly posits that some of VanAken’s testimony was based on hearsay statements
LP made to VanAken and that LP herself stated that there was no penetration. And, according to
respondent, there is no indication in the record whether the trial court used the SANE report and
VanAken’s testimony for purposes of the adjudication or instead used the evidence to decide the
issue of termination as part of the dispositional phase of the case. Respondent also argues that the
trial court made no factual findings and thus it is unclear whether the court properly adjudicated
respondent with legally admissible evidence.

                                  1. STANDARD OF REVIEW

       “[F]amily division procedure under the court rules . . . [is] reviewed de novo.” In re AMAC,
269 Mich. App. 533, 536; 711 NW2d 426 (2006). Respondent, however, did not preserve his
argument below with an objection to the procedure employed by the trial court. Therefore, our
review is for plain error affecting respondent’s substantial rights, and to justify reversal the plain
error must also seriously affect the integrity, fairness, or public reputation of the judicial
proceedings. In re Ferranti, 504 Mich. 1, 30; 934 NW2d 610 (2019).

                        2. INTERPRETATION OF THE COURT RULES

        “When called upon to interpret and apply a court rule, this Court applies the principles that
govern statutory interpretation.” Haliw v Sterling Hts, 471 Mich. 700, 704-705; 691 NW2d 753
(2005); see also Fleet Business Credit, LLC v Krapohl Ford Lincoln Mercury Co, 274 Mich. App.
584, 591; 735 NW2d 644 (2007). “Court rules should be interpreted to effect the intent of the
drafter, the Michigan Supreme Court.” Fleet Business, 274 Mich. App. at 591. Clear and
unambiguous language contained in a court rule must be given its plain meaning and is enforced
as written. Id. We may consult a dictionary to determine the plain meaning of an undefined term
used in the court rules. Wardell v Hincka, 297 Mich. App. 127, 132; 822 NW2d 278 (2012).




                                                 -5-
                                          3. DISCUSSION

        The DHHS, following an investigation, may petition a court to take jurisdiction over a
child. In re Ferranti, 504 Mich. at 15, citing MCR 3.961(A). The petition must contain essential
facts that if proven would permit the court to assume and exercise jurisdiction over the child. MCR
3.961(B)(3); MCL 712A.2(b); In re Ferranti, 504 Mich. at 15. If a petition is authorized, the
adjudication phase of the proceedings takes place, and the “question at adjudication is whether the
court can exercise jurisdiction over the child (and the respondents-parents) under MCL 712A.2(b)
so that it can enter dispositional orders, including an order terminating parental rights.” In re
Ferranti, 504 Mich. at 15.

       In In re Sanders, 495 Mich. 394, 404; 852 NW2d 524 (2014), the Michigan Supreme Court
explained:

               A brief review of the court rules and statutes governing child protective
       proceedings is helpful here. The juvenile code, MCL 712A.1 et seq., establishes
       procedures by which the state can exercise its parens patriae authority over minors.
       These procedures are reflected in Subchapter 3.900 of the Michigan Court Rules.
       In Michigan, child protective proceedings comprise two phases: the adjudicative
       phase and the dispositional phase. Generally, a court determines whether it can take
       jurisdiction over the child in the first place during the adjudicative phase. Once the
       court has jurisdiction, it determines during the dispositional phase what course of
       action will ensure the child's safety and well-being. [Citations omitted.]

        If a trial is held regarding adjudication, the respondent is entitled to a determination of the
facts by the jury or judge; the rules of evidence apply, and the burden of proof is a preponderance
of the evidence. In re AMAC, 269 Mich. App. at 536. “The dispositional phase involves a
determination of what action, if any, will be taken on behalf of the child.” Id. at 537. “Unlike the
adjudicative [trial], at the initial dispositional hearing the respondent is not entitled to a jury
determination of the facts and, generally, the Michigan Rules of Evidence do not apply, so all
relevant and material evidence is admissible.” Id., citing MCR 3.911, MCR 3.973(E), and MCR
3.977(A)(3). “Termination of parental rights may be ordered at the initial dispositional hearing.”
In re AMAC, 269 Mich. App. at 537, citing MCR 3.977(E) and MCL 712A.19b(4).2 “If permanent
termination of parental rights is sought, the petitioner bears the burden of proving the statutory
basis for termination by clear and convincing evidence.” In re AMAC, 269 Mich. App. at 537; see
also MCL 712A.19b(3).

       MCR 3.973 addresses procedural and substantive aspects of dispositional hearings, and
Subrule (A) provides:

              A dispositional hearing is conducted to determine what measures the court
       will take with respect to a child properly within its jurisdiction and, when
       applicable, against any adult, once the court has determined following trial, plea of


2
  “If a petition to terminate the parental rights to a child is filed, the court may enter an order
terminating parental rights . . . at the initial dispositional hearing.” MCL 712A.19b(4).


                                                 -6-
       admission, or plea of no contest that one or more of the statutory grounds alleged
       in the petition are true. [Emphasis added.]

The language of MCR 3.973(A) indicates that a dispositional hearing is to be conducted following
or after a trial in which jurisdiction is established pursuant to statute. MCR 3.973(B) provides that
“[u]nless the dispositional hearing is held immediately after the trial, notice of hearing may be
given by scheduling it on the record in the presence of the parties or in accordance with MCR
3.920.” This language plainly envisions the dispositional hearing taking place “after” the
adjudication trial, whether immediately thereafter or later. MCR 3.973(C) provides, in relevant
part, that “[t]he interval, if any, between the trial and the dispositional hearing is within the
discretion of the court.” (Emphasis added.) An “interval” is “a space of time between events or
states.” Merriam-Webster’s Collegiate Dictionary (11th ed). And even if there is no space of time
“between” a trial and a dispositional hearing, which is permissible under MCR 3.973(C), the
sequence of events nonetheless entails an adjudication trial followed by a dispositional hearing.

       MCR 3.977 addresses the termination of parental rights in the dispositional phase of the
proceedings, and Subrule (E) provides, in pertinent part, as follows:

               The court shall order termination of the parental rights of a respondent at
       the initial dispositional hearing held pursuant to MCR 3.973, and shall order that
       additional efforts for reunification of the child with the respondent shall not be
       made, if

               (1) the original, or amended, petition contains a request for termination;

               (2) at the trial or plea proceedings, the trier of fact finds by a preponderance
       of the evidence that one or more of the grounds for assumption of jurisdiction over
       the child under MCL 712A.2(b) have been established;

              (3) at the initial disposition hearing, the court finds on the basis of clear and
       convincing legally admissible evidence that had been introduced at the trial or plea
       proceedings, or that is introduced at the dispositional hearing, that one or more facts
       alleged in the petition . . . .

        The language of MCR 3.977(E) clearly envisions or contemplates two separate
proceedings—a trial or plea relative to adjudication and a dispositional hearing for purposes of
termination. MCR 3.977(E)(3) indicates that at an initial disposition hearing, a court can terminate
parental rights on the basis of legally admissible evidence that had previously been introduced at
the adjudication trial or legally admissible evidence presented for the first time at the dispositional
hearing.3 Thus, MCR 3.977(E)(3) does allow a court, at the initial disposition hearing, to rely on



3
  In In re Utrera, 281 Mich. App. 1, 17-18; 761 NW2d 253 (2008), this Court noted that the
“petitioner sought termination of respondent's parental rights at the initial disposition in the
amended petition, and MCR 3.977(E) provides that clear and convincing, legally admissible
evidence was required.” (Emphasis added.) Thus, while generally the “Michigan Rules of



                                                 -7-
evidence admitted at the adjudication trial to support termination. In that sense, MCR 3.977(E)(3)
creates some murkiness with respect to the line of demarcation between an adjudication trial and
an initial dispositional hearing.

        Reading MCR 3.973(A), (B), and (C) in conjunction with MCR 3.977(E)(3), we conclude
that the following described process honors the intent of the court rules promulgated by our
Supreme Court and applies when an adjudication trial is conducted and the DHHS requests
termination at the initial dispositional hearing under circumstances such as those posed in this case.
First, an adjudication trial is to be conducted with the court allowing the introduction of legally
admissible evidence that is relevant to the exercise of jurisdiction under MCL 712A.2(b). At the
conclusion of the adjudication trial, the court, in a bench trial, is to determine whether the DHHS
established by a preponderance of the evidence a basis for jurisdiction under MCL 712A.2(b). If
jurisdiction is not established, the proceeding is, of course, concluded. If the trial court finds that
it has jurisdiction, the dispositional hearing in which termination is sought may immediately be
commenced. At the termination hearing, the trial court, in rendering its termination decision under
MCL 712A.19b, may take into consideration any evidence that had been properly introduced and
admitted at the adjudication trial, MCR 3.977(E), along with any additional relevant and material
evidence that is received by the court at the termination hearing, MCR 3.977(H)(2).4




Evidence do not apply at the initial dispositional hearing,” MCR 3.973(E)(1), when termination is
sought at the initial dispositional hearing, legally admissible evidence is required, MCR
3.977(E)(3). When termination of parental rights is not being sought at the initial dispositional
hearing nor on the basis of circumstances new or different from those that led the court to originally
take jurisdiction, “[t]he Michigan Rules of Evidence do not apply, other than those with respect to
privileges . . . .” MCR 3.977(H)(2).
4
  To the extent that the DHHS argues that this Court’s opinion in In re AMAC supports the trial
court’s handling of the adjudication and dispositional phases of the case, we disagree. Indeed, In
re AMAC fully supports our ruling, as reflected in the following passage:
                In this case, there was an adjudicative hearing that concluded with the trial
       court rendering its written opinion and order terminating respondent's parental
       rights without a dispositional hearing either immediately following the trial or by
       proper notice after the trial. We construe the plain and ordinary language of MCR
       3.973(A) as requiring a dispositional hearing to be “conducted to determine what
       measures the court will take with respect to a child properly within its jurisdiction.
       . . .” Clearly, the dispositional hearing is to be held after the adjudicative phase of
       the proceeding in which it was determined that the child was properly within the
       court's jurisdiction. See MCR 3.973(A). And the dispositional hearing must be held
       either immediately following the adjudicative hearing or after proper notice. See
       3.973(B). Therefore, the trial court erred here in not affording respondent her right
       to a dispositional hearing. [In re AMAC, 269 Mich. App. at 538 (citations omitted;
       ellipses in original).]




                                                 -8-
        In this case, with respect to the presentation of evidence, the trial court did not separate the
adjudication trial from the dispositional hearing, and it then issued rulings in regard to jurisdiction
and termination after all of the proofs were submitted. The trial court, therefore, failed to proceed
as required by the court rules. But on plain error review, we cannot conclude that respondent’s
substantial rights were affected or that the integrity, fairness, or public reputation of the
proceedings were seriously affected by the court’s procedural errors. With regard to respondent’s
argument that the SANE report and VanAken’s testimony touching on LP’s assertions should not
have been admitted into evidence and that it is impossible to tell whether the court used this
evidence for adjudication or disposition, we note the record reflects that to the extent that the court
relied on the report and testimony, it was for purposes of both adjudication and termination.
Moreover, the statements LP made to VanAken were “for purposes of medical treatment or
medical diagnosis in connection with treatment and describing medical history, or past or present
symptoms, pain, or sensations, or the inception or general character of the cause or external source
thereof insofar as reasonably necessary to such diagnosis and treatment.” MRE 803(4).
Respondent fails to develop any pertinent argument to the contrary.

        With respect to respondent’s contention that the trial court made no factual findings,
leaving it unclear whether the court properly adjudicated respondent with legally admissible
evidence, we find that argument lacks merit. The trial court, relying on legally admissible
evidence, expressly found that respondent sexually abused LP, that there was penetration, and that
there was a substantial risk of harm to the minor children in light of the sexual assault committed
by respondent against LP. Moreover, these findings were used to support the exercise of
jurisdiction and the termination of parental rights.

        In sum, we hold that the trial court committed procedural errors in conducting the
adjudicative and dispositional phases of the case; however, respondent has failed to show that the
errors affected his substantial rights or seriously affected the fairness, integrity, or public reputation
of the judicial proceedings.

                         B. INEFFECTIVE ASSISTANCE OF COUNSEL

        Respondent argues that his trial attorney was ineffective for failing to object to the trial
court’s merger of the adjudicatory and dispositional phases of the case.




Although a dispositional hearing can be conducted immediately after an adjudicative trial, the two
cannot be converged such that there is no distinction. In re Thompson, 318 Mich. App. 375, 379;
897 NW2d 758 (2016).



                                                   -9-
                                  1. STANDARD OF REVIEW

      Whether counsel was ineffective presents a mixed question of fact and constitutional law,
which we review, respectively, for clear error and de novo. People v LeBlanc, 465 Mich. 575, 579;
640 NW2d 246 (2002).

                                         2. DISCUSSION

       “The principles applicable to claims of ineffective assistance of counsel in the arena of
criminal law also apply by analogy in child protective proceedings; therefore, it must be shown
that (1) counsel's performance was deficient, falling below an objective standard of
reasonableness, and that (2) the deficient performance prejudiced the respondent.” In re Martin,
316 Mich. App. 73, 85; 896 NW2d 452 (2016). To demonstrate prejudice, a party must show the
existence of a reasonable probability that, but for counsel’s error, the results of the proceeding
would have been different, and a reasonable probability is one that is sufficient to undermine
confidence in the outcome. People v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001).

        In light of our holding regarding the proper procedures under the court rules to be used in
conducting an adjudicative trial and an initial dispositional hearing in which termination is sought,
we conclude that trial counsel’s performance in failing to object to the process used in this case
fell below an objective standard of reasonableness. Nevertheless, respondent simply cannot and
does not establish the requisite prejudice. We are confident that the results of the adjudication and
disposition would have been exactly the same had the court followed the proper procedures.
Accordingly, reversal is unwarranted.

                              C. CHILDREN’S BEST INTERESTS

        Finally, respondent argues that the trial court clearly erred by finding that termination of
his parental rights was in the children’s best interests. Respondent contends that the children’s
placement with their mother weighed heavily against termination and that the trial court failed to
consider that the children were placed with a relative—their mother. He also maintains that the
trial court failed to consider that the children had a good relationship and strong bond with their
father. Respondent claims that terminating his parental rights was traumatic for the children.
Respondent emphasizes that there was no evidence that he harmed, neglected, or abused his minor
children. He notes that there was only one incident of abuse, that two of his children are boys, so
there should have been no concern that he would sexually abuse them, and that respondent
provided for the basic needs of the children.

            1. TERMINATION FRAMEWORK AND STANDARDS OF REVIEW

        If a trial court finds that a single statutory ground for termination has been established by
clear and convincing evidence and that it has been proved by a preponderance of the evidence that
termination of parental rights is in the best interests of a child, the court is mandated to terminate




                                                -10-
a respondent's parental rights to that child. MCL 712A.19b(3) and (5); MCR 3.977(H)(3); In re
Beck, 488 Mich. 6, 10-11; 793 NW2d 562 (2010); In re Moss, 301 Mich. App. 76, 90; 836 NW2d
182 (2013); In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111 (2011).5 “This Court reviews for
clear error the trial court's ruling that a statutory ground for termination has been established and
its ruling that termination is in the children's best interests.” In re Hudson, 294 Mich. App. 261,
264; 817 NW2d 115 (2011); see also MCR 3.977(K). “A finding . . . is clearly erroneous if the
reviewing court has a definite and firm conviction that a mistake has been committed[.]” In re BZ,
264 Mich. App. 286, 296; 690 NW2d 505 (2004). When applying the clear error standard in
parental termination cases “regard is to be given to the special opportunity of the trial court to
judge the credibility of the witnesses who appeared before it.” In re Miller, 433 Mich. 331, 337;
445 NW2d 161 (1989); see also MCR 2.613(C).

                                          2. DISCUSSION

        With respect to a child’s best interests, we place our focus on the child rather than the
parent. In re Moss, 301 Mich. App. at 87. In assessing a child’s best interests, a trial court may
consider such factors as a “child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (citations
omitted). “The trial court may also consider a parent's history of domestic violence, the parent's
compliance with his or her case service plan, the parent's visitation history with the child, the
children's well-being while in care, and the possibility of adoption.” In re White, 303 Mich. App.
701, 714; 846 NW2d 61 (2014). The trial court may also consider how long the child was in foster
care or placed with relatives, along with the likelihood that “the child could be returned to [the]
parents' home within the foreseeable future, if at all.” In re Frey, 297 Mich. App. 242, 248-249;
824 NW2d 569 (2012).

        Furthermore, “[a] child’s placement with relatives is a factor that the trial court is required
to consider” when making its best-interests determination, In re Gonzales/Martinez, 310 Mich. App.
426, 434; 871 NW2d 868 (2015), and “a child’s placement with relatives weighs against
termination,” In re Mason, 486 Mich. 142, 164; 782 NW2d 747 (2010). “Relative” is defined in
MCL 712A.13a(1)(j) as:

       an individual who is at least 18 years of age and related to the child by blood,
       marriage, or adoption, as grandparent, great-grandparent, great-great-grandparent,
       aunt or uncle, great-aunt or great-uncle, great-great-aunt or great-great-uncle,
       sibling, stepsibling, nephew or niece, first cousin or first cousin once removed, and
       the spouse of any of the above, even after the marriage has ended by death or
       divorce.




5
 Respondent does not argue that the trial court erred by finding that the grounds for termination
were established by clear and convincing evidence.


                                                 -11-
       Thus, a child’s biological parent is not that child’s “relative” for purposes of the statute.
This proposition was recognized by this Court in In re Schadler, 315 Mich. App. 406, 412-413; 890
NW2d 676 (2016), wherein the panel observed:

                Nevertheless, respondent argues that the trial court entirely failed to give
        any weight to BS's placement with his biological mother. However, the trial court
        specifically acknowledged the “week on / week off custodial arrangement between
        the father and mother” in the process of determining that termination was in BS's
        best interests. Moreover, MCL 712A.13a(1)(j) defines “relative,” and biological
        mother is not included in the definition. See MCL 712A.13a(1)(j). Therefore,
        because BS's biological mother was not a “relative” for purposes of MCL
        712A.19a, the trial court was not required to consider that relative placement.
        Respondent's argument is misplaced.

Accordingly, we reject respondent’s similar argument in this case.

       In finding that termination was in the minor children’s best interests, the trial court
acknowledged that respondent and the minor children were bonded and that termination would not
be an easy transition. But the court also recognized that the children needed stability and
permanence, as well as “to grow up in an environment where they are safe and secure[] from . . .
potential victimization.” The trial court opined that the children’s mother was providing a safe
and nurturing environment for the children.

        Although there was only evidence of one act of sexual abuse, it was an especially egregious
violation of a child who had looked to respondent for care and protection as a father figure. We
cannot conclude that the trial court clearly erred by finding that this single act of sexual abuse that
resulted in physical injuries revealed a side of respondent that posed a serious danger to his minor
children. With respect to the purported bond between respondent and his children, there was also
evidence of a bond between LP and respondent, yet that did not prevent respondent from sexually
exploiting and abusing her. The doctrine of anticipatory neglect provides that how a parent treats
one child is probative of how that parent may treat other children. In re LaFrance Minors, 306
Mich. App. 713, 730; 858 NW2d 143 (2014). Although the doctrine is not a perfect fit in this case
because LP is not respondent’s child, respondent had been raising LP for a number of years as if
she were his daughter. Furthermore, there is nothing in the record to support respondent’s pseudo-
psychological argument that he is not a danger to young boys—abuse is abuse. Finally, the fact
that respondent provided some limited assistance to his children did not suffice to overcome the
danger that respondent poses to his children. In sum, the trial court did not clearly err by finding
that termination of respondent’s parental rights was in the best interests of the children.

                                         III. CONCLUSION

        We hold that the trial court committed procedural errors in conducting the adjudicative and
dispositional phases of the case; however, respondent has failed to show that the errors affected
his substantial rights or seriously affected the fairness, integrity, or public reputation of the judicial
proceedings. We also conclude that trial counsel’s performance in failing to object to the process
used in this case fell below an objective standard of reasonableness, but respondent fails to




                                                  -12-
establish the requisite prejudice. Finally, we hold that the trial court did not clearly err by finding
that termination of respondent’s parental rights was in the children’s best interests.

       We affirm.

                                                               /s/ Jane E. Markey
                                                               /s/ Mark T. Boonstra
                                                               /s/ Karen M. Fort Hood




                                                 -13-